DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound 1-E2 in the reply filed on 21 December 2020 is acknowledged.  Due to no prior art against the elected species, a search is extended against the whole scope of instant formula (I).  Claims 1, 6, 13, 27, 30-32, 37, 40, 43, 45-50, 52, 67, 68, 74, and 79 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statements filed 18 September 2020 and 21 December 2020 are acknowledged and considered.
Claim Objections
Claim 79 is objected to because of the following informalities: the language “instructions for using the compound” does not carry patentable weight.  The MPEP states, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the severity of Alzheimer’s disease and Parkinson’s disease, does not reasonably provide enablement for treatment of the scope of disorders claimed.  The make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a disease with a tricyclic compound of instant formula (I). In a compound of formula (I), a 5-membered heterocyclic ring where X is O or S is fused to a 6-membered N-containing ring.  Thus, the claims taken together with the specification imply a compound of formula (I) can treat a disease related to GSK-3.  The definition of treatment includes prevention (page 32, paragraph [0068]).

    PNG
    media_image1.png
    146
    200
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
FORDE (Cellular and Molecular Life Sciences, 2007, 64, 1930-1944) describes that it is not clear how GSK-3 reconciles its many roles (page 1940, second column, last paragraph).  Is its activity compartmentalized to every role or coordinated multiple responses present?  Additionally, in vivo substrates for GSK-3 interaction needed to be characterized.  
SAGE: Hindawi Access to Research, 2011, 1-9) describes that GSK-3 inhibition is linked to the following diseases: Alzheimer’s disease (page 2, section 2.2); and Parkinson’s disease (page 3, section 3).  More research is needed to understand how GSK-3 participates in neurodegeneration (page 4, section 5).  
Pulley describes that Alzheimer’s disease cannot be prevented (US 7067507, column 2, lines 40-45).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a disease related to GSK-3, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how GSK-3 functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for reducing the severity of Alzheimer’s disease and Parkinson’s disease.  
The specification does not provide guidance for treating the scope of disorders claimed with a compound of formula (I).
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a GSK-3 mediated disease and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Conclusion
Claims 1, 6, 13, 27, 30-32, 37, 40, 43, 45-50, 67, 68, 74, and 79 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  LEE (Journal of Combinatorial Chemistry, 2010, 12, 95-99) describes compounds 1x-1z and 1aa-1ab (page 97, table 2).  In these compounds the following instant definitions apply: R8 is NH-(benzyl or 4-OMe-benzyl), NH-isopropyl; pyrrolidine, or morpholine; X is S; R1 is phenyl; R2 is H; and R4a-R6b are each H.  These compounds neither anticipate nor render obvious a compound of instant formula (I) due to the presence of a central aromatic ring in a compound described by Lee.

    PNG
    media_image2.png
    60
    97
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    27
    285
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    45
    274
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    94
    290
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699